The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 16, 2013

                                       No. 04-12-00451-CR
                                       No 04-12-00452-CR


                                    IN RE Judith WEMMERT

               Arising from the 175th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2009-CR-9358 and 2009-CR-9359
                             Honorable Mary Roman, Judge Presiding

                                              ORDER

Sitting:       Karen Angelini, Justice
               Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice


        This is a proceeding ancillary to appeal numbers 04-12-00451-CR and 04-12-00452-CR,
styled Hector Augusto Gramajo v. State of Texas, currently pending in this court. Judith
Wemmert was appointed to represent the appellant in these appeals on July 27, 2012. The
appellant’s brief in these appeals was initially due on January 31, 2013. Neither an appellant’s
brief nor a motion for extension of time to file appellant’s brief was filed on January 31, 2013.

       On May 16, 2013, this court set a final briefing deadline in these appeals, ordering Ms.
Wemmert to file appellant’s brief within twenty days of being served with a copy of our order.
Ms. Wemmert was personally served with a copy of our order on May 20, 2013. Thus, Ms.
Wemmert had until June 10, 2013, to file appellant’s brief. However, Ms. Wemmert did not file
appellant’s brief by the date ordered.

        We, therefore, issued an order on June 25, 2013, directing Ms. Wemmert to appear on
July 16, 2013, at 1:30 p.m., before a panel consisting of Justice Angelini, Justice Marion, and
Justice Barnard, to show cause why she should not be held in criminal and civil contempt of this
court for violating this court’s May 16, 2013, order by failing to file the appellant’s brief no later
than June 10, 2013.
        Our order advised Ms. Wemmert that she has a right to be represented by counsel at the
show cause hearing and the proceedings would be recorded by a certified court reporter. The
court’s order was personally served on Ms. Wemmert on June 27, 2013, at 12:40 p.m.

        Immediately before the show cause hearing, Ms. Wemmert filed the appellant’s brief in
appeal numbers 04-12-00451-CR and 04-12-00452-CR. Ms. Wemmert personally appeared
before the court on July 16, 2013. Ms. Wemmert was represented by counsel. The court took
judicial notice of its own file. The court gave Ms. Wemmert an opportunity to show cause why
she should not be held in contempt for violating our prior order. Counsel presented argument on
Ms. Wemmert’s behalf. During the hearing, it was confirmed that Ms. Wemmert is also court-
appointed counsel in another case pending before this court, appeal number 04-13-00307-CR,
styled Nicholas Aranda v. State of Texas.

       After deliberating, we find that Ms. Wemmert should not be held in contempt of court.
However, it is ORDERED, ADJUDGED, AND DECREED by the Court of Appeals, Fourth
Court of Appeals District of Texas, that:

       Judith Wemmert is SUSPENDED from handling further appeals in this court for a
       period of six months beginning on July 16, 2013;

       the appellant’s brief filed by Judith Wemmert in appeal numbers 04-12-00451-CR
       and 04-12-00452-CR, styled Hector Augusto Gramajo v. State of Texas, is
       accepted by the court;

       Judith Wemmert is ORDERED to file a motion to withdraw as counsel in appeal
       numbers 04-12-00451-CR and 04-12-00452-CR, styled Hector Augusto Gramajo
       v. State of Texas, no later than Wednesday, July 17, 2013 at 5:00 p.m.;

       in accordance with our order of suspension, Judith Wemmert’s request for a two-
       week extension of time to file the appellant’s brief in appeal number 04-13-
       00307-CR, styled Nicholas Aranda v. State of Texas, is DENIED; Judith
       Wemmert is REMOVED as counsel of record in appeal number 04-13-00307-CR;
       and the appeal will be ABATED and the case REMANDED to the trial court for
       appointment of substitute counsel in a separate order;

       Judith Wemmert is ORDERED to pay the cost of the court reporter for the July
       16, 2013, hearing no later than thirty (30) days from the date of this order.


                                                   _________________________________
                                                   Karen Angelini, Justice




                                                   Sandee Bryan Marion, Justice
                                              Marialyn Barnard, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2013.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court